FILED
                             NOT FOR PUBLICATION                            JUN 14 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARINA DEL ROSARIO LIMA                          Nos. 05-75524
JACOBO,                                               07-70545

               Petitioner,                       Agency No. A075-501-410

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       In these consolidated cases, Marina Del Rosario Lima Jacobo, a native and

citizen of Guatemala, petitions for review of the Board of Immigration Appeals’

(“BIA”) orders denying her motions to reopen. Our jurisdiction is governed by

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for abuse of discretion, Lin v. Holder, 588 F.3d 981,

984 (9th Cir. 2009), and we deny in part and dismiss in part petition No. 05-75524,

and deny in part and dismiss in part petition No. 07-70545.

      The BIA did not abuse its discretion by denying Lima Jacobo’s first motion

to reopen as untimely, and by denying her second motion as untimely and

numerically barred, where both motions were filed more than 90 days after the

BIA’s final decision, see 8 C.F.R. § 1003.2(c)(2), and Lima Jacobo failed to

establish changed country conditions in Guatemala to qualify for the regulatory

exception to the time and number limitation, see 8 C.F.R. § 1003.2(c)(3)(ii); see

also Malty v. Ashcroft, 381 F.3d 942, 945 (9th Cir. 2004) (“The critical question is

. . . whether circumstances have changed sufficiently that a petitioner who

previously did not have a legitimate claim for asylum now has a well-founded fear

of future persecution.”).

      We decline to reconsider Lima Jacobo’s challenge to the agency’s

underlying adverse credibility determination in her first motion to reopen because

this court already decided the issue in Lima Jacobo v. Ashcroft, No. 03-73871 (9th

Cir. Dec. 13, 2004). See Merritt v. Mackey, 932 F.2d 1317, 1320 (9th Cir. 1991)

(explaining that under the ‘law of the case doctrine,’one panel of an appellate court




                                          2                            05-75524/07-70545
will not reconsider questions which another panel has decided on a prior appeal in

the same case).

      Finally, we lack jurisdiction to consider Lima Jacobo’s contention in petition

No. 05-75524, that she received ineffective assistance of counsel before the

immigration judge and was unable to adequately represent herself on direct appeal,

because she failed to raise the issue before the BIA. See Barron v. Ashcroft, 358

F.3d 674, 676-77 (9th Cir. 2004). Jacobo also failed to exhaust her contention in

petition No. 07-70545, that there is a pattern or practice of persecution against

women in Guatemala. See id.

      No. 05-75524: PETITION FOR REVIEW DENIED in part;

DISMISSED in part.

      No. 07-70545: PETITION FOR REVIEW DENIED in part;

DISMISSED in part.




                                           3                            05-75524/07-70545